DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 6, 2021 has been considered.
	
	Claim Objections

Claims 1, 13, and 21 are objected to because of the following informalities: 
- claim 1, “EM” (line 1) should be – electro-magnetic (EM)”; “a nuclear tool” (line 3) should be – the nuclear tool --.
- claim 13, “EM” (line 2) should be – electro-magnetic (EM)”.
- claim 21, “EM” (line 3) should be – electro-magnetic (EM)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10-15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2013/0345983) in view of Prakash et al. (US 2013/0085675) and Khalaj Amineh et al. (US 2017/0191361).

Regarding claims 1, 13, and 21, Guo discloses a method, using a nuclear tool (Abstract, lines 1-3), for well integrity monitoring of a wellbore (Abstract, lines 1-3) having a pipe configuration (Figs. 2, 3), the method comprising:
	operating a nuclear tool (Abstract, lines 1-3) in the wellbore to make a nuclear measurement at a depth of the wellbore (Fig. 2; paragraph 0027, lines 1-3; Abstract, lines 1-3);
	determining, by employing piping properties (obtaining casing information, paragraph 0021, lines 2-5), a processed nuclear measurement (processing neutron logs, paragraph 0023, lines 1-5) from the nuclear measurement (neutron log, paragraph 0021, line 2); and
	employing the processed nuclear measurement to determine an integrity of a well material (paragraph 0024, lines 1-2) at the depth (paragraph 0042, lines 5-7) and within an annulus defined by the pipe configuration (Fig. 3). 



Regarding claim 21, Guo discloses
	an integrity computing device (44) including:
		an interface configured to receive the nuclear measurements (Fig. 4), and
a processor (processor of 44) configured to employ the nuclear measurements (neutron log, Fig. 4) to determine an integrity of a well material (paragraph 0024, lines 1-2) at one of the depths (paragraph 0042, lines 5-7) and within an annulus defined by the pipe configuration (Fig. 3). 
		a processor (processor of 44) configured to employ the nuclear measurements (neutron log, Fig. 4) to determine an integrity of a well material (paragraph 0024, lines 1-2) at one of the depths (paragraph 0042, lines 5-7) and within an annulus defined by the pipe configuration (Fig. 3). 

However, Guo does not disclose
	operating an EM tool in the wellbore to make an EM measurement at the depth of the wellbore;
	determining a plurality of piping properties of the multi-pipe configuration at the depth employing the EM measurement;



Khalaj Amineh et al. discloses
	operating an EM tool (118) in the wellbore (104) to make an EM measurement at the depth of the wellbore (paragraph 0022, lines 1-5; Fig. 1; paragraph 0019, lines 1-2);
	determining a plurality of piping properties of the multi-pipe configuration (Fig. 2) at the depth employing the EM measurement (paragraph 0022, lines 1-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an EM tool as disclosed by Prakash et al. and Khalaj Amineh et al. for the purpose of making an EM measurement at the depth of the wellbore for determining a plurality of piping properties of the multi-pipe configuration.

Regarding claim 21, Guo does not disclose
	an integrity computing device including:
		an interface configured to receive the EM measurements, and
		a processor configured to employ the EM measurements to determine an integrity of a well material at one of the depths and within an annulus defined by the multi-pipe configuration. 

Khalaj Amineh et al. discloses

		an interface (116) configured to receive the EM measurements (via 122, Fig. 1), and
		a processor (processor of 122) configured to employ the EM measurements to determine an integrity of a well material (paragraph 0022, lines 1-5; Fig. 1; paragraph 0019, lines 1-2) at one of the depths and within an annulus defined by the multi-pipe configuration (Fig. 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an integrity computing device as disclosed by Khalaj Amineh et al. for the purpose of determining a plurality of piping properties of the multi-pipe configuration.

Regarding claims 2 and 19, Guo does not disclose the multi-pipe configuration includes a tubing and at least one string of casing. 

Khalaj Amineh et al. discloses a multi-pipe configuration includes a tubing and at least one string of casing (Fig. 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with a multi-pipe configuration including a tubing and at least one string of casing as disclosed by Khalaj Amineh et al. for the purpose of increasing the integrity of a wellbore (paragraph 0001, lines 4-5).

Regarding claims 3 and 24, Guo discloses the determining the processed nuclear measurement includes computing a baseline for nuclear measurements of the nuclear tool at multiple depths of the wellbore (reference curves for full cement, free pipe, respectively, Fig. 1). 

Regarding claims 4 and 24, Guo does not disclose the determining the processed nuclear measurement further includes subtracting the baseline from the nuclear measurement to produce the processed nuclear measurement. 

Khalaj Amineh et al. discloses comparing a baseline (706) with a measurement (702) (paragraph 0049, lines 4-5; paragraph 0048, lines 10-12) to produce a processed measurement (704, paragraph 0049, lines 7-9). It would have been obvious to compare the baseline (706) with the measurement (702) by subtracting the baseline (706) from the measurement (704). Accordingly, in view of Khalaj Amineh et al., it would have been obvious to subtract the baseline from the nuclear measurement of Guo.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with subtracting the baseline from the nuclear measurement as suggested by Khalaj Amineh et al. for the purpose of producing a processed nuclear measurement.


	tubing thickness,
	production casing thickness,
	distance between tubing and casing,
	distance between production casing and intermediate casing, and 
	relative eccentricity between tubing and casing. 

Khalaj Amineh et al. discloses a plurality of piping properties include multiple ones of the properties selected from the list consisting of:
	tubing thickness (thickness of pipe 1, Fig. 2),
	production casing thickness (thickness of pipe m, Fig. 2).
	 
While Khalaj Amineh et al. does not disclose a plurality of piping properties selected from the list consisting of:
	distance between tubing and casing,
	distance between production casing and intermediate casing, and 
	relative eccentricity between tubing and casing,
the piping properties are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with tubing thickness and production casing 

Regarding claims 6 and 25, Guo does not disclose at least one of the piping properties is calculated using an inversion process. 

Khalaj Amineh et al. discloses at least one of piping properties is calculated using an inversion process (paragraph 0032, lines 1-5). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an inversion process as disclosed by Khalaj Amineh et al. for the purpose of calculating a piping property.

Regarding claims 7 and 20, Guo discloses the well material is selected from the list consisting of:
	cement (cement, Fig. 2),
	water (paragraph 0035, lines 14-15),
	mud sediments (mud, Fig. 3).

While Guo does not disclose the well material is selected from the list consisting of:
	radioactive tag material,
	non-radioactive tag material, and
	proppants,


Regarding claim 10, Guo does not disclose the EM tool is a frequency-domain or a time-domain tool.

Khalaj Amineh et al. discloses an EM tool is a frequency-domain or a time-domain tool (paragraph 0031, lines 6-11; paragraph 0003, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an EM tool is a frequency-domain or a time-domain tool as disclosed by Khalaj Amineh et al. for the purpose of obtaining EM measurements.

Regarding claims 11 and 15, Guo does not disclose the nuclear and EM tools are in a same tool string. 

Prakash et al. discloses a logging tool can include a nuclear and EM tools (paragraph 0001, lines 1-7).  Accordingly, it would have been obvious to have the nuclear and EM tools in a same tool string.
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with having the nuclear and EM tools in a 

Regarding claims 12 and 14, Guo does not disclose the nuclear and EM tools are collocated in a single tool body. 

Prakash et al. discloses a logging tool can include a nuclear and EM tools (paragraph 0001, lines 1-7).  Accordingly, it would have been obvious to collocate the nuclear and EM tools in a single body. 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with collocating the nuclear and EM tools in a single body as disclosed by Prakash et al. for the purpose of having the tools together for obtaining nuclear and EM measurements.

Regarding claim 23, Guo disclose processing the nuclear to produce a processed nuclear measurement by employing the piping properties measurements (processing neutron logs, paragraph 0023, lines 1-5).

Guo does not disclose the processor is configured to determine the well material integrity by calculating the piping properties from the EM measurements, and mapping the processed nuclear measurement to the well material integrity employing a well material relationship map.

Khalaj Amineh et al. discloses processor (122) is configured to determine the well material integrity by calculating piping properties from the EM measurements (paragraph 0021, lines 6-10), and mapping the processed nuclear measurement to the well material integrity employing a well material relationship map (Abstract, lines 6-9). In view of Khalaj Amineh et al., it would have been obvious to mapping the processed nuclear measurement to the well material integrity employing a well material relationship map.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with EM measurements and a well material relationship map as suggested by Khalaj Amineh et al. for the purpose of mapping the processed nuclear measurement to the well material integrity.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Prakash et al. and Khalaj Amineh et al. as applied to claims 1 and 13 above, and further in view of Caldwell et al. (US 3,123,709).

Regarding claims 8 and 16, Guo as modified by Prakash et al. and Khalaj Amineh et al. discloses the nuclear tool includes an omnidirectional gamma source (implied by gamma ray detectors, Abstract, lines 1-3), at least one gamma ray detector (Abstract, lines 1-3).



Caldwell et al. discloses a barrier (33) that is located between the omnidirectional gamma source (22) and the at least one gamma ray detector (50) for guiding the gamma rays along a path (claim 4, lines 3-10). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo as modified with a barrier that is located between the omnidirectional gamma source and the at least one gamma ray detector
as disclosed by Caldwell et al. for the purpose of guiding the gamma rays along a path.

Regarding claim 16, Guo as modified by Prakash et al. and Khalaj Amineh et al. does not disclose the EM tool is a frequency-domain or a time-domain tool.

Khalaj Amineh et al. discloses an EM tool is a frequency-domain or a time-domain tool (paragraph 0031, lines 6-11; paragraph 0003, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo as modified with an EM tool is a frequency-domain or a time-domain tool as disclosed by Khalaj Amineh et al. for the purpose of obtaining EM measurements.

s 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Prakash et al., Khalaj Amineh et al., and Caldwell et al. as applied to claims 1 and 8 above, and further in view of Michaelis et al. (US 4,539,649).

Regarding claims 9 and 17, Guo as modified by Prakash et al., Khalaj Amineh et al., and Caldwell et al. does not expressly disclose the nuclear tool has at least three gamma ray detectors.

Michaelis et al. discloses the number of nuclear tools and gamma ray detectors can be expanded (column 8, lines 3-8). Accordingly, it would have been obvious to expand the number of gamma ray detectors to three gamma ray detectors. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo as modified with at least three gamma ray detectors as suggested by Michaelis et al. for an optimum gamma ray detection.

Response to Arguments

Applicant's arguments filed on December 6, 2021 have been fully considered but they are not persuasive.

	Examiner’s position is that Guo discloses “determining, by employing piping properties (obtaining casing information, paragraph 0021, lines 2-5), a processed nuclear measurement (processing neutron logs, paragraph 0023, lines 1-5) from the nuclear measurement (neutron log, paragraph 0021, line 2). While the piping properties are not determined employing EM measurements, this limitation would have been obvious in view of Prakash and Khalaj Amineh. Prakash discloses that a logging tool can include electromagnetic tools and nuclear tools (paragraph 0001, lines 1-7), while Khalaj Amineh et al. discloses determining a plurality of piping properties of the multi-pipe configuration (Fig. 2) at the depth employing the EM measurement (paragraph 0022, lines 1-5). Therefore, it would have been obvious to provide Guo with an EM tool for determining a plurality of piping properties of the multi-pipe configuration at the depth employing the EM measurement as suggested by Prakash and Khalaj Amineh.
	Applicants further argue “Guo as applied in the Office Action, therefore, also fails to disclose “employing the processed nuclear measurement to determine an integrity of a well material at the depth and within an annulus defined by the multi-pipe configuration” as recited in Claim 1.”
Examiner’s position is that Guo discloses “determining, by employing piping properties (obtaining casing information, paragraph 0021, lines 2-5), a processed a logging tool can include electromagnetic tools and nuclear tools (paragraph 0001, lines 1-7), while Khalaj Amineh et al. discloses determining a plurality of piping properties of the multi-pipe configuration (Fig. 2) at the depth employing the EM measurement (paragraph 0022, lines 1-5).
Applicants further argue “[t]he Office Action on page 8 relies on paragraph 1 of Prakash to disclose that a logging tool can include electromagnetic tools and nuclear tools. The applied paragraph of Prakash, however, just lists different logging tools but provides no teaching or suggestion of using an electromagnetic tool and nuclear tool together as recited in Claim 1. Additionally, Prakash as applied fails to cure the above noted deficiencies of Guo.”
Examiner’s position is that Prakash to discloses “[c]ommon logging tools include electromagnetic tools, nuclear tools, AND nuclear magnetic resonance (NMR) tools, though various other tool types are also used” (paragraph 0001). Thus, Prakash not only lists different logging tools, but also suggests that the logging tools can be a combination of electromagnetic tools, nuclear tools, AND nuclear magnetic resonance (NMR) tools useable together.
	Applicants further argue “[t]he Office Action on page 8 relies on Amineh to disclose determining piping properties using EM measurements. Even so, Amineh as applied by the Office Action fails to cure the above noted deficiencies of Guo that 
depth and within an annulus defined by the multi-pipe configuration” as recited in Claim 1.”
	Examiner’s position is that Amineh in combination with Prakash motivates Guo to disclose the claim limitations. 
	Guo discloses “determining, by employing piping properties (obtaining casing information, paragraph 0021, lines 2-5), a processed nuclear measurement (processing neutron logs, paragraph 0023, lines 1-5) from the nuclear measurement (neutron log, paragraph 0021, line 2); and
	employing the processed nuclear measurement to determine an integrity of a well material (paragraph 0024, lines 1-2) at the depth (paragraph 0042, lines 5-7) and within an annulus defined by the pipe configuration (Fig. 3)”. 
	While Guo goes not disclose that the piping properties of multi-pipe configuration are employed by EM measurements, Amineh discloses that piping properties of multi-pipe configuration are employed by EM measurement. In particular, Amineh discloses 
		operating an EM tool (118) in the wellbore (104) to make an EM measurement at the depth of the wellbore (paragraph 0022, lines 1-5; Fig. 1; paragraph 0019, lines 1-2);
	determining a plurality of piping properties of the multi-pipe configuration (Fig. 2) at the depth employing the EM measurement (paragraph 0022, lines 1-5), while

	Regarding claim 13, Applicants argue “Guo as applied fails to disclose “wherein the nuclear measurements correspond to volumetric information for a well material that is behind a multilayer of the metal pipes” as recited in Claim 13. (See, for example, FIGS. 2-3 of Guo.)”
	Examiner’s position is that Guo discloses that the nuclear measurements correspond to volumetric information for a well material (paragraph 0023, lines 1-5; volume of fluid channels/cement, Figs. 2, 3) that is behind the metal pipe (fluid channel/cement behind pipe, Figs. 2, 3). While Guo does not disclose conducting measurements while employing a multilayer of the metal pipes, this limitation is made obvious in view of Amineh. Amineh discloses a multi-pipe configuration as discussed above (see Fig. 2) for increasing the integrity of the wellbore. Thus, Guo would have been motivated by Amineh to conduct measurements while employing a multilayer of the metal pipes.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).